DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
The claim set is field on 9/9/2022 without any amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,512,727B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 16 recites an activating mechanism ( claim 1) comprising: an outer body ( claim 1), a cartridge (claim 1), a needle safety mechanism (claim 1), an inner needle sleeve ( claim 1), an outer needle sleeve (claim 1), and  a double-ended hollow needle (claim 1).
Also, limitation of claim 17 found in the patent (claim 2), claim 18 ( claim 5), claim 19 ( claim 5), claim 20 (claim 6), claim 21 (claim 1), claim 22 ( claim 1), claim 23 ( claim 7), claim 24 ( claim 9), claim 25 ( claim 11), claim 26 ( claim 21), claim 27 ( claim 13). 
Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10,512,727B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 28 recites a medicament delivery device ( claim 14) comprising: an activating mechanism (claim 14) comprising: an outer body ( claim 14), a cartridge (claim 14), a needle safety mechanism (claim 14), an inner needle sleeve ( claim 14), an outer needle sleeve (claim 14), and  a double-ended hollow needle (claim 14).
Also, limitation of claim 29 found in the patent (claim 15), claim 30 ( claim 16).
Claims 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,512,727B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 33 recites an activating mechanism ( claim 1) comprising: an outer body (claim 1), a cartridge (claim 1), a cartridge carrier ( claim 1), a needle safety mechanism (claim 1), an inner needle sleeve ( claim 1), an outer needle sleeve (claim 1), a double-ended hollow needle (claim 1), and at least one resilient arm ( claim 1).
Also, limitation of claim 34  found in the patent (claim 13), 
This is obviousness nonstatutory double patenting
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 26-29, 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmot et al. (US. 6,210,369B1) (“Wilmot”).  
Re claim 16, Wilmot discloses an activating mechanism for a medicament delivery device (Fig. 1-6, abstract), comprising: an outer body (12, 14) having a distal end defining an opening (opening around 90 and close to 176, Fig. 3, Fig. 6), a cartridge (24) containing a dosage of a medicament (53, Fig. 2), the cartridge being sealed with a sealing element (36) that is arranged across an open distal end of the cartridge (close to 34), a needle safety mechanism comprising an inner needle sleeve (70, 72 and 44) and an outer needle sleeve (90), the needle safety mechanism configured to hold a double-ended hollow needle (58) such that a distal end of the double-ended needle (top end) is axially aligned with an opening of the outer needle sleeve of the needle safety mechanism and the opening defined by the distal end of the outer body (Fig. 6), and the needle safety mechanism configured to move along a longitudinal axis of the inner needle sleeve relative to the cartridge and to the outer body to cover  (Fig. 2) or to expose the distal end of the double-ended hollow needle (Fig. 3), wherein the medicament delivery device is configured such that in an initial position of the medicament delivery device (Fig. 2), a proximal end of the double-ended hollow needle (86, Fig. 2) is distally spaced from the cartridge in a distal direction (Fig. 2), and when the needle safety mechanism is pressed into the outer body, the proximal end of the double-ended hollow needle pierces the sealing element (Fig. 4, Col. 2, lines 30-45).  
Re claim 17, Wilmot discloses wherein during activation of the medicament delivery device, the inner needle sleeve and the outer needle sleeve are movable with respect to the cartridge (Fig. 2 to Fig. 3).  
Re claim 26, Wilmot discloses further comprising a piston rod  (144, Fig. 2) that is configured to engage with a stopper for displacing the stopper within the cartridge (46, Fig. 2).  
Re claim 27, Wilmot discloses wherein the medicament comprises a pharmaceutically active compound (abstract, Col.2, lines 15-18).
Re claim 28, Wilmot discloses a medicament delivery device (Fig. 16, abstract) comprising: a button (141) connected to a piston rod (144, 128, 22); and an activating mechanism comprising: an outer body (12) having a distal end defining an opening (opening around 90 and close to 176, Fig. 3, Fig. 6), a cartridge (24) containing a dosage of a medicament (53, Fig. 2), the cartridge being sealed with a sealing element (36) that is arranged across an open distal end of the cartridge (close to 34), a needle safety mechanism comprising an inner needle sleeve (70, 72, 44) and an outer needle sleeve (90), the needle safety mechanism configured to hold a double-ended hollow needle (58) such that a distal end of the double-ended needle (top end) is axially aligned with an opening of the outer needle sleeve of the needle safety mechanism (Fig. 6) and the opening defined by the distal end of the outer body, and the needle safety mechanism configured to move along a longitudinal axis of the medicament delivery device relative to the cartridge and to the outer body to cover (Fig. 2) or to expose (Fig. 3) the distal end of the double-ended hollow needle (Fig. 2, Fig. 3), wherein the medicament delivery device is configured such that in an initial position of the medicament delivery device, a proximal end (86) of the double-ended hollow needle is distally spaced from the cartridge (Fig. 2), and when the needle safety mechanism is pressed into the outer body, the proximal end of the double-ended hollow needle pierces the sealing element (Fig. 4, Col. 2, lines 30-45).   
Re claim 29, Wilmot discloses wherein during activation of the medicament delivery device, the inner needle sleeve and the outer needle sleeve are movable with respect to the cartridge (Fig. 2 to Fig. 3).    
Re claim 31, Wilmot discloses wherein the piston rod is configured to engage with a stopper (46) for displacing the stopper within the cartridge (Fig. 4 to Fig. 5).  
Re claim 32, Wilmot discloses wherein the medicament comprises a pharmaceutically active compound (abstract, Col.2, lines 15-18).   
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot in view of Kaufmann et al. (US. 20140243741A1) (“Kaufmann”).
Re claim 18, Wilmot discloses wherein the inner needle sleeve comprises at least one rib protruding radially inwards (44, which engages recess 30 shoulder of the cartridge), but it fails to disclose that the at least one rib engages in a first recess defined by an outer surface of a cartridge carrier. 
However, Kaufmann discloses a pend injector (Fig. 7) and wherein inner needle sleeve (6, Fig. 7) has at least one rib (top end of 6) engages in a first recess defined by an outer surface of a cartridge carrier ( holder1, and recess on outer surface between the shoulder of 1c and 1b , ¶0069).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wilmot to include a cartridge carrier so that at least one rib protruding radially engages in a first recess defined by an outer surface of a cartridge carrier as taught by Kaufmann for the purpose of providing restriction of the cartridge movement and reusable device while the cartridge can be discarded after use (Kaufmann, ¶0069, Note, the device of Wilmot does not have a cartridge carrier, and by including the cartridge carrier of Kaufmann, the engagement of the carrier and the inner sleeve will be in similar manner as it is with a cartridge body. However, the carrier can be used with reusable devices wherein the needle and the cartridge can be discarded after use. So it is more effective to use carrier).
 Re claim 19, Wilmot fails to disclose wherein the at least one rib and the first recess are configured such that the inner needle sleeve is axially movable with respect to the cartridge carrier a predetermined distance, the predetermined distance being determined by a length of the first recess. 
However, Kaufmann discloses a pend injector (Fig. 7) and wherein inner needle sleeve (6, Fig. 7) has at least one rib (top end of 6) engages in a first recess defined by an outer surface of a cartridge carrier (recess on outer surface between the shoulder of 1c and 1b , ¶0069) and  the at least one rib and the first recess are configured such that the inner needle sleeve is axially movable with respect to the cartridge carrier a predetermined distance, the predetermined distance being determined by a length of the first recess ( distance between 1c and 1b, Fig. 7, ¶0069).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wilmot to include a cartridge carrier so that the at least one rib and the first recess are configured such that the inner needle sleeve is axially movable with respect to the cartridge carrier a predetermined distance, the predetermined distance being determined by a length of the first recess as taught by Kaufmann for the purpose of providing restriction of the cartridge movement and reusable device while the cartridge can be discarded after use (Kaufmann, ¶0069, Note, the device of Wilmot does not have a cartridge carrier, and by including the cartridge carrier of Kaufmann, the engagement of the carrier and the inner sleeve will be in similar manner as it is with a cartridge body. However, the carrier can be used with reusable devices wherein the needle and the cartridge can be discarded after use. So it is more effective to use carrier).
Re claim 20, Wilmot fails to disclose wherein the inner needle sleeve is proximally movable with respect to the cartridge carrier until the at least one rib abuts against a proximal end of the first recess.  
However, Kaufmann discloses a pend injector (Fig. 7) and wherein inner needle sleeve (6, Fig. 7) has at least one rib (top end of 6) engages in a first recess defined by an outer surface of a cartridge carrier (recess on outer surface between the shoulder of 1c and 1b , ¶0069) and the inner needle sleeve is proximally movable with respect to the cartridge carrier until the at least one rib abuts against a proximal end of the first recess ( distance between 1c and 1b, Fig. 7, ¶0069).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wilmot to include a cartridge carrier so that the inner needle sleeve is proximally movable with respect to the cartridge carrier until the at least one rib abuts against a proximal end of the first recess as taught by Kaufmann for the purpose of providing restriction of the cartridge movement and reusable device while the cartridge can be discarded after use (Kaufmann, ¶0069, Note, the device of Wilmot does not have a cartridge carrier, and by including the cartridge carrier of Kaufmann, the engagement of the carrier and the inner sleeve will be in similar manner as it is with a cartridge body. However, the carrier can be used with reusable devices wherein the needle and the cartridge can be discarded after use. So it is more effective to use carrier).
Re claim 30, Wilmot fails to disclose wherein the inner needle sleeve comprises at least one rib protruding radially inwards, and wherein the at least one rib engages in a first recess defined by an outer surface of a cartridge carrier.  
However, Kaufmann discloses a pend injector (Fig. 7) and wherein inner needle sleeve (6, Fig. 7) has at least one rib (top end of 6) engages in a first recess defined by an outer surface of a cartridge carrier ( holder1, and recess on outer surface between the shoulder of 1c and 1b , ¶0069).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wilmot to include a cartridge carrier so that at least one rib protruding radially engages in a first recess defined by an outer surface of a cartridge carrier as taught by Kaufmann for the purpose of providing restriction of the cartridge movement and reusable device while the cartridge can be discarded after use (Kaufmann, ¶0069, Note, the device of Wilmot does not have a cartridge carrier, and by including the cartridge carrier of Kaufmann, the engagement of the carrier and the inner sleeve will be in similar manner as it is with a cartridge body. However, the carrier can be used with reusable devices wherein the needle and the cartridge can be discarded after use. So it is more effective to use carrier).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot in view of Karlsson et al. (US. 20120041368A1) (“Karlsson”).
Re claim 25, Wilmot discloses wherein the opening of the outer needle sleeve is defined by a distal end of the outer needle sleeve (Fig. 3-6), and further disclose a seal (92) that is arranged across the opening of the outer needle sleeve ( Fig. 5), but it fails  the outer needle sleeve comprises a removable sealing foil that is arranged across the opening of the outer needle sleeve.  
However, Karlsson discloses a needle sleeve (Fig. 1) and  wherein the outer needle sleeve comprises a removable sealing foil that is arranged across an open distal end of the outer needle sleeve (0062). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer sleeve of Wilmot so that the outer needle sleeve comprises a removable sealing foil that is arranged across an open distal end of the outer needle sleeve as taught by Karlsson for the purpose of avoiding the needle contamination by using a material of the seal as recognized in the art (Karlsson, ¶0062, so that the seal of Wilmot can be made of foil).
Claims 21-24, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot in view of Ruan et al. (US. 201101606875A1) (“Ruan”).
Re claim 21, Wilmot discloses wherein at least one arm of the outer sleeve (110, Fig. 6) is configured to move outwards into a recess defined by an inner surface of the outer body (170, Fig. 6), but it fails to disclose that the at least one arm is resilient arm .
However, Ruan discloses a needle sleeve (Fig. 1) and  wherein the outer needle sleeve (14) comprises at least one resilient arm (38) configured to move outwards into a recess (30) defined by an inner surface of the outer body as the outer needle sleeve moves proximally relative to the outer body (Fig. 1-6). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one arm of Wilmot so that at least one arm is resilient arm as taught by Ruan for the purpose of easily engaging the two tubular structure during the assembling  (Ruan, ¶0040).
Re claim 22,  the modified Wilmot discloses wherein the at least one resilient arm is axially guidable within the recess defined by an inner surface of the outer body (Fig. 6, Wilmot).  
Re claim 23, the modified Wilmot discloses wherein the outer needle sleeve is proximally movable with respect to the outer body until the at least one resilient arm abuts against a proximal end of the recess defined by the inner surface of the outer body (as the outer sleeve 90 is moving distally it start entering the recess 170 from proximal end of the recess which is lower end of 170, Wilmot).  
Re claim 24, the modified Wilmot discloses wherein the engagement of the outer needle sleeve and the inner needle sleeve is releasable when the at least one resilient arm moves outwards into the recess defined by the inner surface of the outer body (110, Fig. 6, Wilmot).  
Re claim 33, Wilmot discloses an activating mechanism for a medicament delivery device (Fig. 1-6, abstract), comprising: an outer body (12,), a cartridge (24) containing a dosage of a medicament (53, Fig. 2), the cartridge being sealed with a sealing element (36) that is arranged across an open distal end of the cartridge (close to 34), a cartridge carrier configured to hold the cartridge (14, 116), a needle safety mechanism comprising an inner needle sleeve (70, 72 and 44) and an outer needle sleeve (90), the needle safety mechanism configured to hold a double-ended hollow needle (58), and the needle safety mechanism configured to move along a longitudinal axis of inner sleeve relative to the cartridge and to the outer body to cover (Fig. 2) or to expose (Fig. 3) a distal end of the double-ended hollow needle (top end of 58, Figs. 2, 3), wherein the medicament delivery device is configured such that in an initial position of the medicament delivery device (Fig. 2), a proximal end of the double-ended hollow needle is distally spaced from the cartridge (Fig. 2), and when the needle safety mechanism is pressed into the outer body, the proximal end of the double-ended hollow needle pierces the sealing element (Fig. 4, Col. 2, lines 30-45), and wherein the outer needle sleeve (90) comprises at least one arm (108) configured to move outwards into a recess (170) defined by an inner surface of the outer body as the outer needle sleeve moves proximally relative to the outer body (Fig. 4- Fig. 5), but it silent with regards that the at least one arm is resilient arm.
However, Ruan discloses a needle sleeve (Fig. 1) and  wherein the outer needle sleeve (14) comprises at least one resilient arm (38) configured to move outwards into a recess (30) defined by an inner surface of the outer body as the outer needle sleeve moves proximally relative to the outer body (Fig. 1-6). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one arm of Wilmot so that at least one arm is resilient arm as taught by Ruan for the purpose of easily engaging the two tubular structure during the assembling  (Ruan, ¶0040).
Re claim 34, Wilmot discloses wherein the medicament comprises a pharmaceutically active compound (abstract, Col.2, lines 15-18). 
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 1-2 with regards to 102 rejection of claim 16 that art Wilmot et al. ( US. 6,210,369) fails to disclose a needle safety mechanism that moves with respect to a cartridge and an outer body for covering and exposing a distal end of a needle. This is found not persuasive as the needle safety mechanism (70, 72, 44 and 90) moves with regards of a cartridge ( 24) and the outer body (12, 14) see ( Fig. 3, Fig. 6). Note: the needle safety mechanism movement is relative movement with regards to  cartridge and the outer body. The needle safety mechanism (70, 72, 44, 90) moves with regards to the cartridge ( see Fig. 2, and Fig. 4). There is relative movement with all elements of the needle safety mechanism with regards to the cartridge and expose  the needle. Also, at least the outer sleeve of the needle safety mechanism moves with regards to the outer body (12, 14) to cover the distal end of the needle (Fig. 6). 
 In the lines 1-12 of page 2, the applicant argues that the different parts (70, 72, 44, 90) are not moving together to expose or to cover the distal end of the needle. This is found not persuasive as claimed. The needle safety mechanism is not claimd to be a unitary component ( at least there is two different element such as outer sleeve and inner sleeve), and as claimed it not require to make all elements of the needle safety mechanism to move together so that the parts (70, 72, 44, 90) are considered moving to achieve the claimed limitation (see Fig. 3, Fig. 6). The movement is considered as a relative movement with the needle safety mechanism with regards to the cartridge and expose  the needle (see Fig. 2- to Fig. 4). Also, at least the outer sleeve of the needle safety mechanism moves with regards to the outer body (12, 14) to cover the distal end of the needle (Fig. 6). Note: the applicant is asked to further define the movement such as both the inner sleeve and the outer sleeve of the needle safety mechanism move relative to cartridge and the outer body a)- to expose the needle and b) to cover the needle (in ¶0008 of the current application, only the outer sleeve of the safety mechanism is moving to cover or expose the needle, therefore a support is needed for the inner sleeve which moves together with outer sleeve to cove the needle).
The applicant argues in page 2, line 13-25, that Wilmot’s needle  pierces the sealing element not by pressing the needle safely mechanism into the outer body. This is found not persuasive as the outer body and the needle safely mechanism are pressed to keep the needle safely mechanism into the outer body until the needle pierces the seal (See Fig. 2 to Fig. 6, wherein if there is no force that press against spring 94 to keep the 90 inside the outer body 12, the 90 will be force to cover the needle as in Fig. 6). Wilmot’s needle pierces the sealing element as the outer sleeve and inner sleeve is pressed against the spring 94 and kept inside the outer body 12  (see the movement from Fig. 2 to Fig. 4)
In page 3, the applicant argues with respect to claim 16 and other claims 28, 33 with regards to 103 rejection, that Wilmot’s mechanism 90 has no relative movement with respect to 12 for exposing and covering the needle. This is found not persuasive as Figs. 3-6 show the at there is movement of 90 with respect to 12 and wherein in Fig. 2, 90 is inside the outer body (12) wherein the needle is exposed and 90 is moving outside 12 in Fig. 6 to cover  the needle. Also, as claimed the needle safety mechanism is required to move. The applicant is further define the element that moves such as outer sleeve of the needle safety mechanism moves with regards to the outer body to expose and to cove the needle. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  Also, the combination of Wilmot and Karlsson is done to having a foil seal to prevent contamination and the combination Wilmot and Ruan is done for engaging two tubular structures by the resilient arm. 
The applicant argues with regards to claim 33 in page 3 that Ruan shield 14 is manually rotated to urge the protrusion 38 into the channel 30 which cannot be integrated with Wilmot. This is found not persuasive as Wilmot’ safely mechanism (outer sleeve 90) has a shape of tubular body and Wilmot fails to disclose the engagement between outer sleeve and outer body. However, Ruan’s safely mechanism is tubular shape and it  discloses the engagement between the outer body and the outer sleeve as claimed, so the combination is done to add the arm for engaging two tubular body.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783